          Case 2:19-bk-14989-WB                     Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21                                        Desc
                                                     Main Document    Page 1 of 18


Attorney or Party Name, Address, Telephone & FAX Nos.,                        FOR COURT USE ONLY
State Bar No. & Email Address

Ashley M. McDow (SBN 245114)
Foley & Lardner LLP
555 S. Flower Street, Suite 3300
Los Angeles, CA 90071-2411
Telephone: 213-972-4615
Email: amcdow@foley.com




0 Individual appearing without attorney
rzl Attorney for Debtor
                                            UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA -, LOS ANGELES DIVISION
In re:                                                                        CASE NO.: 2:19-bk-14989-WB
                                                                              (Jointly Administered with Case Nos. 2:19-bk-14991-WB;
                                                                              2: 19-bk-14997 -WB)
SCOOBEEZ, et al.,
____________________ CHAPTER: 11

Affects:
• All Debtors                                                                       SUMMARY OF AMENDED SCHEDULES,
0
   Scoobeez, ONLY                                                                        MASTER MAILING LIST,
0
    Scoobeez Global, Inc., ONLY                                                          AND/OR STATEMENTS
0
    Scoobur, LLC, ONLY                                                                      [LBR 1007-1(c)]
                                                               Debtor(s)

 A filing fee is required to amend Schedules D or E/F (see Abbreviated Fee Schedule on the Court's website
 www.cacb.uscourts.gov). A supplemental master mailing list (do not repeat any creditors on the original) is required as an
 attachment if creditors are being added to the Schedule D or E/F.
 Are one or more creditors being added? i� Yes       No      D
The following schedules, master mailing list or statements(check all that apply) are being amended:
      0 Schedule NB         O Schedule C             O Schedule D            O Schedule E/F            O Schedule G
      0 Schedule H          0 Schedule I    D Schedule J   D Schedule J-2 D Statement of Financial Affairs
      D Statement About Your Social Security Numbers D Statement of Intention 181 Master Mailing List
      D Other(specify) __________________________
 I/we declare under penalty of perjury under the laws of the United States that the amended schedules, master mailing list, and or
 statements are true and correct.

 Date: 05/15/2019
                                                                        Debtor 1 .sfgnature

                                                                        Debtor 2 (Joint Debtor) Signature (if applicable)
 NOTE: It is the responsibility of the Debtor, or the Debtor's attorney, to serve copies of all amendments on all creditors
            listed in this Summary of Amended Schedules, Master Mailing List, and/or Statements, and to complete and file
            the attached Proof of Service of Document.

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California

    December 2015                                                         Page 1                             F 1007-1.1.AMENDED.SUMMARY
    Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                             Main Document    Page 2 of 18

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Scoobeez
                        3463 Foothill Blvd.
                        Glendale, CA 91214


                        Ashley M. McDow
                        Foley & Lardner LLP
                        555 S. Flower Street
                        Suite 3300
                        Los Angeles, CA 90071-2411


                        Accurate Background
                        7515 Irvine Center Drive
                        Irvine, CA 92618


                        ADT Security Services
                        PO Box 371878
                        Pittsburgh, PA 15250-7878


                        Alissa Guler
                        c/o Albert G. Stoll, Jr.
                        55 Francisco Street
                        Suite 403
                        San Francisco, CA 94133


                        Amazon
                        1516 Second Avenue
                        Seattle, WA 98101


                        Amazon Logistics, Inc.
                        Attn: General Counsel
                        410 Terry Avenue North
                        Seattle, WA 98109-5210


                        Amazon Web Services Inc.
                        440 Terry Ave N
                        Seattle, WA 98109
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                         Main Document    Page 3 of 18


                    App Group International, LLC
                    85 Broad Street, 17th Floor
                    New York, NY 10004


                    Arturo Vega and Unta Key
                    c/o Eric K. Yaeckel
                    Sullivan Law Group, APC
                    2330 Third Avenue
                    San Diego, CA 92101


                    Asana
                    1550 Bryant Street, Suite 800
                    San Francisco, CA 94103


                    AT&T Corp.
                    c/o CT Corporation
                    818 Seventh Street, Suite 930
                    Los Angeles, CA 90017


                    Athens Services
                    14048 E. Valley Blvd.
                    La Puente, CA 91746


                    Avitus, Inc.
                    c/o David M. Wagner, Esq.
                    Crowley Fleck, PLLP
                    P.O. Box 10969
                    Bozeman, MT 59719


                    Azad Baban
                    c/o Justin Silverman, Esq.
                    Reisner & King LLP
                    14724 Ventura Blvd., Suite 1210
                    Sherman Oaks, CA 91403


                    Bernardo Parra
                    c/o Mancini Law Group, P.C.
                    7170 W. Grand Avenue
                    Elmwood Park, IL 60707
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                         Main Document    Page 4 of 18


                    BMW Financial Services NA, LLC
                    Bankruptcy Servicer
                    AIS Portfolio Servcies, LP
                    4515 N. Santa Fe Ave., Dept. APS
                    Oklahoma City, OK 73118


                    Booster Fuels
                    11 N. Ellsworth Avenue
                    San Mateo, CA 94403


                    California Franchise Tax Board
                    Franchise Tax Board Bankr. Section
                    PO Box 2952, MS:A-340
                    Sacramento, CA 95812-2952


                    City of Glendale Water & Power
                    141 North Glendale Ave., Level 2
                    Glendale, CA 91206


                    Corporation Service Company
                    as Representative
                    PO Box 2576
                    Springfield, IL 62708


                    Corporation Service Company,
                    as Representative
                    801 Adlai Stevenson Drive
                    Springfield, IL 62703


                    Crescenta Valley Water District
                    2700 Foothill Blvd.
                    La Crescenta, CA 91214


                    CT Corporation System
                    as Representative
                    330 N. Brand Blvd., Suite 700
                    Attn: SPRS
                    Glendale, CA 91203
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                         Main Document    Page 5 of 18


                    De'Von Walker
                    c/o David Yeremian & Associates, In
                    535 N. Brand Blvd., Suite 705
                    Glendale, CA 91203


                    Deputy General Counsel
                    The Hertz Corporation
                    8501 Williams Rd., 2DO40
                    Estero, FL 33928


                    DSP Online Order
                    5825 Southwest Arctic Drive
                    Beaverton, OR 97005


                    Edvin Amzayan, c/o State of CA
                    Dept. of Industrial Relations
                    Labor Commission Office
                    455 Golden Gate Ave., 10th Floor
                    San Francisco, CA 94102


                    Edvin Yegiyan, c/o State of CA
                    Dept. of Industrial Relations
                    Labor Commission Office
                    455 Golden Gate Ave., 10th Floor
                    San Francisco, CA 94102


                    Emil Davtyan
                    Davtyan Professional Law Corp.
                    21900 Burbank Blvd., Suite 300
                    Woodland Hills, CA 91367


                    Enterprise Holdings, Inc.
                    600 Corporate Park Drive
                    Saint Louis, MO 63105


                    Fed Ex
                    942 South Shady Grove Road
                    Memphis, TN 38120
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                         Main Document    Page 6 of 18


                    First Advantage
                    1 Concourse Parkway NE
                    Suite 200
                    Atlanta, GA 30328


                    First Insurance Funding
                    450 Skokie Blvd., Ste. 1000
                    Northbrook, IL 60062-7917


                    Fleetwash Inc.
                    26 Law Drive
                    Fairfield, NJ 07004


                    Garo and Aroussiak Dekirmendjian
                    c/o Bulldog Commercial Real Estate
                    Attn: John Raudsep, President
                    3634 Woodcliff
                    Sherman Oaks, CA 91403


                    Global Results Communications
                    201 East Sandpointe Avenue
                    Suite 650
                    Santa Ana, CA 92707


                    Google/G Suite Software
                    1600 Amphitheatre Parkway
                    Mountain View, CA 94043


                    Graham S.P. Hollis
                    Graham Hollis APC
                    3555 Fifth Avenue, Suite 200
                    San Diego, CA 92103


                    GTR Source LLC
                    1006 Monmouth Ave
                    Lakewood, NJ 08701
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                         Main Document    Page 7 of 18


                    Halo Branded Solutions
                    1500 Halo Way
                    Sterling, IL 61081


                    Hillair Capital Management LLC
                    330 Primrose Road
                    Suite 660
                    Burlingame, CA 94010


                    Hop Capital
                    323 Sunny Isles Blvd., Suite 501
                    Sunny Isles Beach, FL 33160


                    Imran Firoz
                    c/o Brent Finch
                    Brent Finch Law
                    27200 Agoura Rd., Ste. 102
                    Agoura Hills, CA 91301


                    Indeed, Inc.
                    6433 Champion Grandview Way
                    Building 1
                    Austin, TX 78750


                    Influx Capital LLC
                    1049 Helen Avenue
                    Santa Clara, CA 95051


                    Internal Revenue Service
                    Centalized Insolvency Operation
                    PO Box 7346
                    Philadelphia, PA 19101-7346


                    Jacob Lee DeGough
                    c/o Glenn Law Firm
                    1017 William D. Tate Ave.
                    Suite 100
                    Grapevine, TX 76051
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                         Main Document    Page 8 of 18


                    Jassim M. Addal
                    c/o Law Office of Arash Alizadeh
                    7545 Irvine Center Drive
                    Suite 200
                    Irvine, CA 92618


                    Kirk Davis
                    c/o Law Offices of Daniel A. Kaplan
                    555 W. Beech St., Suite 230
                    San Diego, CA 92101


                    Liquid Web Inc.
                    2703 Ena Drive
                    Lansing, MI 48917


                    LiveAgent
                    c/o Quality Unit, LLC
                    616 Corporate Way, Suite 2-3278
                    Valley Cottage, NY 10989


                    Lockton Companies, LLC
                    Attn: Nate Mundy, COO
                    Lockton Insurance Brokres, LLC
                    725 S. Figueroa, 35th Floor
                    Los Angeles, CA 90017


                    Mail Chimp
                    c/o The Rocket Science Group, LLC
                    675 Ponce de Leon Ave. NE
                    Suite 5000
                    Atlanta, GA 30308


                    Maria Salgado
                    c/o Nicholas J. Tsakas, Esq.
                    4267 Marina City Drive
                    Suite 512
                    Marina Del Rey, CA 90292


                    Marwan Griffin
                    c/o Aegis Law Firm, PC
                    9811 Irvine Center Drive
                    Suite 100
                    Irvine, CA 92618
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                         Main Document    Page 9 of 18


                    Massinissa Bechout, c/o State of CA
                    Dept. of Industrial Relations
                    Labor Commission Office
                    455 Golden Gate Ave., 10th Floor
                    San Francisco, CA 94102


                    Minas Sarafian
                    c/o Simonian & Simonian, PLC
                    144 N. Glendale Ave., #228
                    Glendale, CA 91206


                    Mostafa Joharifard
                    1651 E. Edinger Ave.
                    Suite 100
                    Santa Ana, CA 92705


                    NexGen Capital, LLC
                    c/o David Neale
                    Levene Neale Bender
                    10250 Constellation Blvd., #1700
                    Los Angeles, CA 90067


                    Office of the Director
                    Department of Motor Vehicles
                    2415 1st Avenue, MS: F101
                    Sacramento, CA 95818-2606


                    Parkway Commercial Realty
                    Attn: Laurence & Patricia Cesander
                    2485 E. Southlake Blvd.
                    Southlake, TX 76092


                    Peter Rosenthal Irrevocable Trust
                    dated 10/31/2012
                    3450 N. Verdugo Rd.
                    Glendale, CA 91208


                    Pex Cards
                    462 7th Avenue
                    21st Floor
                    New York, NY 10018
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                        Main Document    Page 10 of 18


                    Premier Business Bank
                    700 S. Flower Street, #2000
                    Los Angeles, CA 90017


                    Prince Uko, c/o State of CA
                    Dept. of Industrial Relations
                    Labor Commission Office
                    455 Golden Gate Ave., 10th Floor
                    San Francisco, CA 94102


                    Queen Funding LLC
                    2221 NE 164 ST
                    North Miami Beach, FL 33160


                    Quickbooks
                    c/o Intuit Inc.
                    2700 Coast Avenue
                    Mountain View, CA 94043


                    Raef Lawson
                    8601 Lincoln Blvd.
                    Ste. 180-276
                    Los Angeles, CA 90045


                    Rafael Nendel - Flores
                    c/o LeClairRyan
                    725 S. Figueroa Street
                    Suite 350
                    Los Angeles, CA 90017


                    Ready Refresh
                    4400 S. Kolmar Ave.
                    Chicago, IL 60632


                    Ready Refresh (Foothill Location)
                    4400 S. Kolmar Ave.
                    Chicago, IL 60632
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                        Main Document    Page 11 of 18


                    Ring Central
                    20 Davis Drive
                    Belmont, CA 94002


                    Roy Castelanos
                    c/o Employees' Legal Advocates, LLP
                    811 Wilshire Blvd.
                    Suite 800
                    Los Angeles, CA 90017


                    Salvador Rivas
                    c/o Law Offices of Daniel A. Kaplan
                    555 W. Beech St., Suite 230
                    San Diego, CA 92101


                    Scoobeez Global, Inc.
                    3463 Foothill Blvd.
                    Glendale, CA 91214


                    Scoobeez SD, LLC
                    c/o Law Offices of Daniel A. Kaplan
                    555 W. Beech St., Suite 230
                    San Diego, CA 92101


                    Scoobur LLC
                    3463 Foothill Blvd.
                    Glendale, CA 91214


                    Sean McNair
                    c/o Hamed Yazdanpanah & Associates
                    9454 Wilshire Blvd., 6th Floor
                    Beverly Hills, CA 90212


                    Shane R. Heskin
                    White and Williams LLP
                    1650 Market Street
                    One Liberty Place, Suite 1800
                    Philadelphia, PA 19103-7395
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                        Main Document    Page 12 of 18


                    Southern California Gas Company
                    PO Box 1626
                    Monterey Park, CA 91754-8626


                    Spectrum Business
                    c/o Charter Communications
                    PO Box 790261
                    Saint Louis, MO 63179


                    Steve & Millessa Oberhauser
                    c/o Sanders Bajwa LLP
                    919 Congress Ave., Suite 750
                    Austin, TX 78701


                    Steven M. Spector
                    BUCHALTER, A Professional Corporati
                    1000 Wilshire Blvd., Suite 1500
                    Los Angeles, CA 90017


                    SuperVision
                    PO Box 21636
                    Saint Paul, MN 55121


                    Swizznet
                    6075 California Avenue SW
                    Seattle, WA 98136


                    T-Mobile/T-Mobile USA Inc.
                    by American InfoSource as agent
                    PO Box 248848
                    Oklahoma City, OK 73124


                    TACAL Properties LLC
                    c/o Peloton Commercial Real Estate
                    PO Box 15039
                    San Antonio, TX 78212
Case 2:19-bk-14989-WB   Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21   Desc
                        Main Document    Page 13 of 18


                    Texas Department of Insurance
                    Dividion of Workers' Compensation
                    7551 Metro Center Drive, Suite 100
                    Austin, TX 78744


                    The Hertz Corporation
                    Attn: Casey Rodriguez, Division VP
                    2 Schoephoester Road
                    Windsor Locks, CT 06096


                    UPS
                    55 Glenlake Parkway NE
                    Atlanta, GA 30328


                    US Securities and Exchange Commissi
                    Attn: Bankruptcy Counsel
                    444 S. Flower St., Suite 900
                    Los Angeles, CA 90071-9591


                    USPS
                    475 Lenfant Plaza SW
                    Washington, DC 20260


                    Verizon
                    PO Box 489
                    Newark, NJ 07101-0489


                    WG Fund LLC
                    1734 8th Avenue
                    Suite PH
                    Brooklyn, NY 11215
                Case 2:19-bk-14989-WB                     Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21                                      Desc
                                                          Main Document    Page 14 of 18


                                                       PROOF OF SERVICE OF DOCUMENT

   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
   Foley & Lardner LLP, 555 South Flower Street, Suite 3300, Los Angeles, CA 90072-2411


   A true and correct copy of the foregoing document entitled (specify): SUMMARY OF AMENDE MASTER MAILING LIST
   will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
   manner stated below:

   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
   and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
   05/15/2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
   persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
   Alvin Mar alvin.mar@usdoj.gov
   Ashley M McDow amcdow@foley.com, sgaeta@foley.com;mhebbeln@foley.com;swilson@foley.com
   Rejoy Nalkara rejoy.nalkara@americaninfosource.com
   Anthony J Napolitano anapolitano@buchalter.com, IFS_filing@buchalter.com;salarcon@buchalter.com
   Steven M Spector sspector@buchalter.com, IFS_efiling@buchalter.com;salarcon@buchalter.com
   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov


                                                                                             Service information continued on attached page

   2. SERVED BY UNITED STATES MAIL:
   On (date) 05/15/2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
   adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
   postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
   completed no later than 24 hours after the document is filed.
   Honorable Julia W. Brand
   United States Bankruptcy Court
   Central District of California
   Edward R. Roybal Federal Building and Courthouse
   255 E. Temple Street, Suite 1382
   Los Angeles, CA 90012

                                                                                             Service information continued on attached page

   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
   each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                         , I served the
   following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
   service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
   personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                             Service information continued on attached page

   I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


      05/15/2019                  Sonia Gaeta                                                     /s/ Sonia Gaeta
      Date                        Printed Name                                                    Signature



                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


    June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
3243-5351.1
                 Case 2:19-bk-14989-WB                    Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21                                      Desc
                                                          Main Document    Page 15 of 18


   2. SERVED BY UNITED STATES MAIL:

    Scoobeez                                              Ashley M. McDow                                          Accurate Background
    3463 Foothill Blvd.                                   Foley & Lardner LLP                                      7515 Irvine Center Drive
    Glendale,CA 91214                                     555 S. Flower Street                                     Irvine,CA 92618
                                                          Suite 3300
                                                          Los Angeles, CA 90071-2411


    ADT Security Services                                 Alissa Guler                                             Amazon
    PO Box 371878                                         c/o Albert G. Stoll, Jr.                                 1516 Second Avenue
    Pittsburgh,PA 15250-7878                              55 Francisco Street                                      Seattle,WA 98101
                                                          Suite 403
                                                          San Francisco,CA 94133


    Amazon Web Services Inc.                              App Group International, LLC                             Arturo Vega and Unta Key
    440 Terry Ave N                                       85 Broad Street, 17th Floor                              c/o Eric K. Yaeckel
    Seattle,WA 98109                                      New York,NY 10004                                        Sullivan Law Group, APC
                                                                                                                   2330 Third Avenue
                                                                                                                   San Diego,CA 92101


    Asana                                                 AT&T Corp.                                               Athens Services
    1550 Bryant Street, Suite 800                         c/o CT Corporation                                       14048 E. Valley Blvd.
    San Francisco,CA 94103                                818 Seventh Street, Suite 930                            La Puente,CA 91746
                                                          Los Angeles,CA 90017



    Avitus, Inc.                                          Azad Baban                                               Bernardo Parra
    c/o David M. Wagner, Esq.                             c/o Justin Silverman, Esq.                               c/o Mancini Law Group, P.C.
    Crowley Fleck, PLLP                                   Reisner & King LLP                                       7170 W. Grand Avenue
    P.O. Box 10969                                        14724 Ventura Blvd., Suite 1210                          Elmwood Park,IL 60707
    Bozeman,MT 59719                                      Sherman Oaks,CA 91403


    BMW Financial Services NA, LLC                        Booster Fuels                                            California Franchise Tax Board
    Bankruptcy Servicer                                   11 N. Ellsworth Avenue                                   Franchise Tax Board Bankr. Section
    AIS Portfolio Servcies, LP                            San Mateo,CA 94403                                       PO Box 2952, MS:A-340
    4515 N. Santa Fe Ave., Dept. APS                                                                               Sacramento,CA 95812-2952
    Oklahoma City,OK 73118


    City of Glendale Water & Power                        Corporation Service Company                              Crescenta Valley Water District
    141 North Glendale Ave., Level 2                      as Representative                                        2700 Foothill Blvd.
    Glendale,CA 91206                                     PO Box 2576                                              La Crescenta,CA 91214
                                                          Springfield,IL 62708



    CT Corporation System                                 De'Von Walker                                            DSP Online Order
    as Representative                                     c/o David Yeremian & Associates, In                      5825 Southwest Arctic Drive
    330 N. Brand Blvd., Suite 700                         535 N. Brand Blvd., Suite 705                            Beaverton,OR 97005
    Attn: SPRS                                            Glendale,CA 91203
    Glendale,CA 91203




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


    June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
3243-5351.1
                 Case 2:19-bk-14989-WB                    Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21                                      Desc
                                                          Main Document    Page 16 of 18



    Edvin Amzayan, c/o State of CA                        Edvin Yegiyan, c/o State of CA                           Enterprise Holdings, Inc.
    Dept. of Industrial Relations                         Dept. of Industrial Relations                            600 Corporate Park Drive
    Labor Commission Office                               Labor Commission Office                                  Saint Louis,MO 63105
    455 Golden Gate Ave., 10th Floor                      455 Golden Gate Ave., 10th Floor
    San Francisco,CA 94102                                San Francisco,CA 94102


    Fed Ex                                                First Advantage                                          First Insurance Funding
    942 South Shady Grove Road                            1 Concourse Parkway NE                                   450 Skokie Blvd., Ste. 1000
    Memphis,TN 38120                                      Suite 200                                                Northbrook,IL 60062-7917
                                                          Atlanta,GA 30328



    Fleetwash Inc.                                        Global Results Communications                            Google/G Suite Software
    26 Law Drive                                          201 East Sandpointe Avenue                               1600 Amphitheatre Parkway
    Fairfield,NJ 7004                                     Suite 650                                                Mountain View,CA 94043
                                                          Santa Ana,CA 92707



    GTR Source LLC                                        Halo Branded Solutions                                   Hillair Capital Management LLC
    1006 Monmouth Ave                                     1500 Halo Way                                            330 Primrose Road
    Lakewood,NJ 8701                                      Sterling,IL 61081                                        Suite 660
                                                                                                                   Burlingame,CA 94010



    Hop Capital                                           Imran Firoz                                              Indeed, Inc.
    323 Sunny Isles Blvd., Suite 501                      c/o Brent Finch                                          6433 Champion Grandview Way
    Sunny Isles Beach,FL 33160                            Brent Finch Law                                          Building 1
                                                          27200 Agoura Rd., Ste. 102                               Austin,TX 78750
                                                          Agoura Hills,CA 91301


    Influx Capital LLC                                    Internal Revenue Service                                 Jacob Lee DeGough
    1049 Helen Avenue                                     Centalized Insolvency Operation                          c/o Glenn Law Firm
    Santa Clara,CA 95051                                  PO Box 7346                                              1017 William D. Tate Ave.
                                                          Philadelphia,PA 19101-7346                               Suite 100
                                                                                                                   Grapevine,TX 76051


    Jassim M. Addal                                       Liquid Web Inc.                                          LiveAgent
    c/o Law Office of Arash Alizadeh                      2703 Ena Drive                                           c/o Quality Unit, LLC
    7545 Irvine Center Drive                              Lansing,MI 48917                                         616 Corporate Way, Suite 2-3278
    Suite 200
    Irvine,CA 92618                                                                                                Valley Cottage,NY 10989


    Lockton Companies, LLC                                Mail Chimp                                               Maria Salgado
    Attn: Nate Mundy, COO                                 c/o The Rocket Science Group, LLC                        c/o Nicholas J. Tsakas, Esq.
    Lockton Insurance Brokres, LLC                        675 Ponce de Leon Ave. NE                                4267 Marina City Drive
    725 S. Figueroa, 35th Floor                           Suite 5000                                               Suite 512
    Los Angeles,CA 90017                                  Atlanta,GA 30308                                         Marina Del Rey,CA 90292




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


    June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
3243-5351.1
                 Case 2:19-bk-14989-WB                    Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21                                      Desc
                                                          Main Document    Page 17 of 18



    Marwan Griffin                                        Massinissa Bechout, c/o State of CA                      Minas Sarafian
    c/o Aegis Law Firm, PC                                Dept. of Industrial Relations                            c/o Simonian & Simonian, PLC
    9811 Irvine Center Drive                              Labor Commission Office                                  144 N. Glendale Ave., #228
    Suite 100                                             455 Golden Gate Ave., 10th Floor                         Glendale,CA 91206
    Irvine,CA 92618                                       San Francisco,CA 94102


    Mostafa Joharifard                                    NexGen Capital, LLC                                      Office of the Director
    1651 E. Edinger Ave.                                  c/o David Neale                                          Department of Motor Vehicles
    Suite 100                                             Levene Neale Bender                                      2415 1st Avenue, MS: F101
    Santa Ana,CA 92705                                    10250 Constellation Blvd., #1700                         Sacramento,CA 95818-2606
                                                          Los Angeles,CA 90067


    Peter Rosenthal Irrevocable Trust                     Pex Cards                                                Premier Business Bank
    dated 10/31/2012                                      462 7th Avenue                                           700 S. Flower Street, #2000
    3450 N. Verdugo Rd.                                   21st Floor                                               Los Angeles,CA 90017
    Glendale,CA 91208                                     New York,NY 10018



    Prince Uko, c/o State of CA                           Queen Funding LLC                                        Quickbooks
    Dept. of Industrial Relations                         2221 NE 164 ST                                           c/o Intuit Inc.
    Labor Commission Office                               North Miami Beach,FL 33160                               2700 Coast Avenue
    455 Golden Gate Ave., 10th Floor                                                                               Mountain View,CA 94043
    San Francisco,CA 94102


    Raef Lawson                                           Rafael Nendel - Flores                                   Ready Refresh
    8601 Lincoln Blvd.                                    c/o LeClairRyan                                          4400 S. Kolmar Ave.
    Ste. 180-276                                          725 S. Figueroa Street                                   Chicago,IL 60632
    Los Angeles,CA 90045                                  Suite 350
                                                          Los Angeles,CA 90017


    Ready Refresh (Foothill Location)                     Ring Central                                             Roy Castelanos
    4400 S. Kolmar Ave.                                   20 Davis Drive                                           c/o Employees' Legal Advocates, LLP
    Chicago,IL 60632                                      Belmont,CA 94002                                         811 Wilshire Blvd.
                                                                                                                   Suite 800
                                                                                                                   Los Angeles,CA 90017


    Sean McNair                                           Southern California Gas Company                          Spectrum Business
    c/o Hamed Yazdanpanah & Associates                    PO Box 1626                                              c/o Charter Communications
    9454 Wilshire Blvd., 6th Floor                        Monterey Park,CA 91754-8626                              PO Box 790261
    Beverly Hills,CA 90212                                                                                         Saint Louis,MO 63179



    Steve & Millessa Oberhauser                           SuperVision                                              Swizznet
    c/o Sanders Bajwa LLP                                 PO Box 21636                                             6075 California Avenue SW
    919 Congress Ave., Suite 750                          Saint Paul,MN 55121                                      Seattle,WA 98136
    Austin,TX 78701




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


    June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
3243-5351.1
                 Case 2:19-bk-14989-WB                    Doc 51 Filed 05/15/19 Entered 05/15/19 12:44:21                                      Desc
                                                          Main Document    Page 18 of 18



    T-Mobile/T-Mobile USA Inc.                            Texas Department of Insurance                            The Hertz Corporation
    by American InfoSource as agent                       Dividion of Workers' Compensation                        Attn: Casey Rodriguez, Division VP
    PO Box 248848                                         7551 Metro Center Drive, Suite 100                       2 Schoephoester Road
    Oklahoma City,OK 73124                                Austin,TX 78744                                          Windsor Locks,CT 6096



    UPS                                                   US Securities and Exchange Commissi                      USPS
    55 Glenlake Parkway NE                                Attn: Bankruptcy Counsel                                 475 Lenfant Plaza SW
    Atlanta,GA 30328                                      444 S. Flower St., Suite 900                             Washington,DC 20260
                                                          Los Angeles,CA 90071-9591



    Verizon                                               WG Fund LLC                                              Amazon Logistics, Inc.
    PO Box 489                                            1734 8th Avenue                                          Attn: General Counsel
    Newark,NJ 07101-0489                                  Suite PH                                                 410 Terry Avenue North
                                                          Brooklyn,NY 11215                                        Seattle,WA 98109-5210



    Deputy General Counsel                                Kirk Davis                                               Salvador Rivas
    The Hertz Corporation                                 c/o Law Offices of Daniel A. Kaplan                      c/o Law Offices of Daniel A. Kaplan
    8501 Williams Rd., 2DO40                              555 W. Beech St., Suite 230                              555 W. Beech St., Suite 230
    Estero,FL 33928                                       San Diego,CA 92101                                       San Diego,CA 92101



    Scoobeez SD, LLC                                      Shane R. Heskin                                          Emil Davtyan
    c/o Law Offices of Daniel A. Kaplan                   White and Williams LLP                                   Davtyan Professional Law Corp.
    555 W. Beech St., Suite 230                           1650 Market Street                                       21900 Burbank Blvd., Suite 300
    San Diego,CA 92101                                    One Liberty Place, Suite 1800                            Woodland Hills,CA 91367
                                                          Philadelphia,PA 19103-7395


    Steven M. Spector                                     Graham S.P. Hollis                                       Corporation Service Company,
    BUCHALTER, A Professional Corporati                   Graham Hollis APC                                        as Representative
    1000 Wilshire Blvd., Suite 1500                       3555 Fifth Avenue, Suite 200                             801 Adlai Stevenson Drive
    Los Angeles,CA 90017                                  San Diego,CA 92103                                       Springfield,IL 62703



    Garo and Aroussiak Dekirmendjian                      Parkway Commercial Realty                                TACAL Properties LLC
    c/o Bulldog Commercial Real Estate                    Attn: Laurence & Patricia Cesander                       c/o Peloton Commercial Real Estate
    Attn: John Raudsep, President                         2485 E. Southlake Blvd.                                  PO Box 15039
    3634 Woodcliff                                        Southlake,TX 76092                                       San Antonio,TX 78212
    Sherman Oaks,CA 91403


    Scoobeez Global, Inc.                                 Scoobur LLC
    3463 Foothill Blvd.                                   3463 Foothill Blvd.
    Glendale,CA 91214                                     Glendale,CA 91214




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


    June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
3243-5351.1
